Order entered July 2, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-18-01421-CV

      WAL-MART STORES, INC.; WAL-MART STORES EAST, LP; WAL-MART
      LOUISIANA, LLC; SAM’S EAST, INC., AND SAM’S WEST, INC., Appellants

                                             V.

 XEROX STATE & LOCAL SOLUTIONS, INC. A/K/A/, F/K/A ACS STATE & LOCAL
                      SOLUTIONS, INC., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-13629

                                         ORDER
       Before the Court is appellants’ June 28, 2019 unopposed motion for extension of time to

file their reply brief. We GRANT the motion and ORDER appellants’ reply brief be filed no

later than July 25, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE